UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-07959 Advisors Series Trust (Exact name of registrant as specified in charter) 615 East Michigan St. Milwaukee, WI 53202 (Address of principal executive offices) (Zip code) Jeanine M. Bajczyk Advisors Series Trust 615 East Michigan St. Milwaukee, WI 53202 (Name and address of agent for service) (414) 765-6609 (Registrant's telephone number, including area code) Date of fiscal year end: June 30, 2008 Date of reporting period: December 31, 2007 Item 1. Report to Stockholders. McCarthy Multi-Cap Stock Fund (MGAMX) Semi-Annual Report For the Six Months Ended December 31, 2007 McCarthy Multi-Cap Stock Fund, a series of Advisors Series Trust (MGAMX) Semi-Annual Letter to Shareholders December 31, 2007 Dear Fellow Shareholder: The McCarthy Multi-Cap Stock Fund’s (the “Fund,” ticker: MGAMX) performance for various periods ended December 31, 2007, and the performance for the Standard & Poor’s 500 Index (the “Index” or the “S&P 500”), with dividends reinvested, are shown below: McCarthy Multi-Cap Standard & Poor’s MGAMX Time Period Stock Fund 500 Index Versus Index Six months -3.21 % -1.37 % -1.84 % One year 1.41 % 5.49 % -4.08 % Three years annualized 5.49 % 8.62 % -3.13 % Five years annualized 11.52 % 12.83 % -1.31 % Annualized since 8/6/01 inception date 4.70 % 5.04 % -0.34 % Cumulative since 8/6/01 inception date 34.19 % 37.03 % -2.84 % Gross Expense Ratio1.13% Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by visiting www.mgamx.com. Top Five Industries % Insurance 13.7 % Pharmaceuticals 8.0 % Health Care Providers & Services 7.8 % Oil & Gas 6.7 % IT Services 6.1 % Total in Top Five Industries 42.3 % The Fund declined by 3.21% over the last six months of 2007 while the Fund gained 1.41% for the calendar year.To generalize U.S. stock market performance for 2007, “Growth” investment styles out-performed “Value” investment styles and large capitalization stocks out-performed small capitalization stocks. To illustrate the performance extremes, the Russell Top 200® Growth Index, representative of large capitalization “growth” companies, gained 12.2% in 2007.At the other extreme, the Russell Microcap® Value Index, representative of very small capitalization “value” stocks, lost 13.1% in 2007.The McCarthy Multi-Cap Stock Fund utilizes a strong valuation component in its investment process, while favoring companies that consistently generate high cash flow returns on invested capital. The Fund’s investment process thus has a “value” bias with respect to when we buy a stock, while favoring stocks that steadily generate high returns on capital, which we consider a “growth” trait.Further, while the Fund favors larger capitalization stocks, a portion of the portfolio is allocated to 2 smaller capitalization stocks.While we are not content with recent Fund performance, relative to the S&P 500 benchmark, it is somewhat logical that 2007 calendar-year performance for the Fund was modestly positive and near the average of the aforementioned performance extremes.The stocks favored under the Fund’s investment process, and owned by the Fund, continued to build shareholder value and we remain optimistic that the holdings’ compelling valuations should soon be recognized with higher stock prices. Ten Largest Holdings % Berkshire Hathaway Inc Cl B 5.8 % Western Union Co. 4.2 % Covidien Ltd 3.8 % Fastenal Co. 3.7 % Devon Energy Corp. 3.6 % Procter & GambleCo. 3.4 % Johnson & Johnson 3.4 % Yahoo!, Inc. 3.4 % American International Group 3.3 % UnitedHealth Group, Inc. 3.2 % Total of Ten Largest Holdings 37.8 % A recent addition to the Fund portfolio is The McGraw-Hill Companies, Inc. (“MHP” or “McGraw-Hill”).McGraw-Hill is a global information services company primarily serving the financial services and education market.MHP’s financial services division owns Standard & Poor’s (“S&P”), one of the strongest brands in the business.S&P provides independent credit ratings, indices, risk evaluation, investment research and data to investors, corporations and governments globally. Standard and Poor’s credit rating franchise operates in a near duopoly with Moody’s.The credit rating business is attractive because of high barriers to entry and low capital investment needs. A federal government mandate is required for credit rating agencies to operate; this provides the barrier to entry. We expect the number of rating agencies should remain few as both investors and issuers prefer a limited number of rating agencies. MHP has leveraged its brand by licensing the S&P name for stock indexes, exchange-traded funds, and other investment vehicles.These license agreements carry wide profit margins. McGraw-Hill Education is also one of the few dominant companies in the educational publishing business. MHP primarily serves U.S. elementary and high schools, offering well known educational brands and programs. While often overlooked, we believe this is a valuable franchise. Many states mandate that individual school districts use products and programs that have been adopted at the state level to qualify for state funding.Lastly, MHP owns several media properties including Business Week, J.D. Power & Associates as well as nine local television stations in Colorado and California. Turmoil in the credit markets has led to MHP’s recent price decline.The debt issuance market has slowed while S&P, and competitor Moody’s, have come under fire for their ratings on various debt securities.While “headline” risk for S&P may be significant in the short-term, we expect their credit rating business should survive and flourish over time.Growth opportunities in international markets should also benefit the Company in the future. MHP generates high returns on invested capital and we find good evidence that shareholder value may grow in the future.Management’s financial interests are properly aligned with shareholders through stock ownership.Finally, MHP appears a compelling value, trading materially below our estimate of value. 3 Five Fund holdings with the largest gains, in dollars, for the past six months: • Berkshire Hathaway Class B (BRK/B) • Microsoft Corp. (MSFT) • Western Union Co. (WU) • Procter & Gamble Co. (PG) • Covidien Ltd. (COV) Five Fund holdings with the largest losses, in dollars, for the past six months: • Citigroup, Inc. (C) • Omnicare, Inc. (OCR) • Moody’s Corp. (MCO) • Tyco International, Ltd. (TYC) • Gevity HR, Inc. (GVHR) Thank you for being our partners in the McCarthy Multi-Cap Stock Fund!The officers, employees, and affiliates of your Fund’s advisor have a substantial investment in the Fund.We believe our investment in the Fund properly aligns our interests with yours, now and in the future. Sincerely, McCarthy Group Advisors, L.L.C. Richard L. Jarvis Portfolio Manager and Chief Investment Officer Opinions expressed are those of Richard L. Jarvis and are subject to change, are not guaranteed and should not be considered investment advice. The Fund invests in small- and mid-cap companies, which involve additional risks such as limited liquidity and greater volatility. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. The S&P 500 Index is an unmanaged capitalization-weighted index of 500 stocks designed to represent the broad domestic economy.Indexes are not available for direct investment and do not incur expenses.Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Fund sector allocations and portfolio holdings are subject to change and are not recommendations to buy or sell any security.Investment performance reflects fee waivers in effect. In the absence of such waivers, total return would be reduced. The information contained in this report is authorized for use when preceded or accompanied by a prospectus for the McCarthy Multi-Cap Stock Fund, which includes more complete information on the charges and expenses related to an ongoing investment in the Fund.Please read the prospectus carefully before you invest or send money. The Fund is distributed by Quasar Distributors, LLC.(02/08) 4 ALLOCATION OF PORTFOLIO ASSETS at December 31, 2007 (Unaudited) 5 SCHEDULE OF INVESTMENTS at December 31, 2007 (Unaudited) Shares COMMON STOCKS - 99.77% Value Biotechnology - 2.23% 13,360 Genentech, Inc.* $ 896,055 Commercial Services & Supplies - 1.66% 15,755 FirstService Corp.*# 481,000 24,100 Gevity HR, Inc. 185,329 666,329 Construction Materials - 1.61% 13,870 Eagle Materials, Inc. 492,108 13,200 Headwaters, Inc.* 154,968 647,076 Consumer Finance - 2.70% 20,840 American Express Co. 1,084,097 Containers & Packaging - 2.88% 50,000 Sealed Air Corp. 1,157,000 Diversified Financial Services - 2.37% 32,400 Citigroup, Inc. 953,856 Energy Equipment & Services - 0.60% 10,100 Hercules Offshore, Inc.* 240,178 Financial Publishing & Services - 0.98% 11,000 Moody's Corp. 392,700 Food & Staples Retailing - 2.39% 24,191 CVS Caremark Corp. 961,592 Food Products - 2.62% 18,000 Wm. Wrigley Jr. Co. 1,053,900 Health Care Equipment & Supplies - 4.54% 34,700 Covidien Ltd. 1,536,863 18,890 Palomar Medical Technologies, Inc.* 289,395 1,826,258 Health Care Providers & Services - 7.83% 14,183 Laboratory Corporation of America Holdings* 1,071,242 34,000 Omnicare, Inc. 775,540 22,400 UnitedHealth Group, Inc. 1,303,680 3,150,462 The accompanying notes are an integral part of these financial statements. 6 SCHEDULE OF INVESTMENTS (Continued) at December 31, 2007 (Unaudited) Shares COMMON STOCKS - 99.77% (Continued) Value Household & Personal Care Products - 3.41% 18,700 Procter & Gamble Co. $ 1,372,954 Industrial Conglomerates - 2.33% 11,125 3M Co. 938,060 Insurance - 13.67% 22,580 American International Group, Inc. 1,316,414 7,106 Argo Group International Holdings Ltd.* 299,376 494 Berkshire Hathaway Inc. - Class B* 2,339,584 3,108 Hanover Insurance Group, Inc. 142,346 27,015 Horace Mann Educators Corp. 511,664 90,878 Triad Guaranty, Inc.* 890,605 5,499,989 Internet Software & Services - 3.35% 58,000 Yahoo!, Inc.* 1,349,080 IT Services - 6.11% 15,100 Acxiom Corp. 177,123 38,441 MoneyGram International, Inc. 590,838 69,628 Western Union Co. 1,690,568 2,458,529 Leisure Equipment & Products - 1.31% 26,500 Pool Corp. 525,495 Machinery - 6.08% 12,000 Actuant Corp. - Class A 408,120 12,230 Kaydon Corp. 667,024 65,600 Mueller Water Products Inc. - Class B 654,032 20,800 Westinghouse Air Brake Technologies Corp. 716,352 2,445,528 Media - 2.94% 27,000 The McGraw-Hill Companies, Inc. 1,182,870 Metals & Mining - 4.73% 21,650 Compass Minerals International, Inc. 887,650 9,900 Freeport-McMoRan Copper & Gold, Inc. 1,014,156 1,901,806 The accompanying notes are an integral part of these financial statements. 7 SCHEDULE OF INVESTMENTS (Continued) at December 31, 2007 (Unaudited) Shares COMMON STOCKS - 99.77% (Continued) Value Mortgage REITs - 1.25% 14,680 Redwood Trust, Inc. $ 502,643 Oil & Gas - 6.68% 5,400 Anadarko Petroleum Corp. 354,726 8,300 Apache Corp. 892,582 16,206 Devon Energy Corp. 1,440,876 2,688,184 Oil & Gas Exploration & Production - 1.78% 18,300 Chesapeake Energy Corp. 717,360 Pharmaceuticals - 7.98% 20,346 Johnson & Johnson 1,357,078 69,400 Mylan, Inc.* 975,764 16,580 Schering-Plough Corp. 441,691 36,440 Valeant Pharmaceuticals International* 436,187 3,210,720 Real Estate - 1.99% 22,500 The St. Joe Co. 798,975 Trading Companies & Distributors - 3.75% 37,300 Fastenal Co. 1,507,666 TOTAL COMMON STOCKS (Cost $36,490,690) 40,129,362 SHORT-TERM INVESTMENTS - 0.28% 112,324 Federated Cash Trust Treasury Money Market Fund (Cost $112,324) 112,324 TOTAL INVESTMENTS IN SECURITIES (Cost $36,603,014) - 100.05% 40,241,686 Liabilities in Excess of Other Assets - (0.05)% (18,485 ) NET ASSETS - 100.00% $ 40,223,201 * Non-income producing security. # U.S. traded security of a foreign issuer. The accompanying notes are an integral part of these financial statements. 8 STATEMENT OF ASSETS AND LIABILITIES at December 31, 2007 (Unaudited) ASSETS Investments, at value (cost $36,603,014) $ 40,241,686 Cash 67,355 Receivables: Fund shares issued 3,653 Dividends and interest 21,330 Prepaid expenses 3,203 Total Assets 40,337,227 LIABILITIES Payables: Fund shares redeemed 50,374 Advisory fees 23,341 Professional fees 11,971 Fund accounting fees 7,534 Printing and mailing fees 7,016 Transfer agent fees and expenses 4,983 Administration fees 4,136 Custody fees 3,188 Chief Compliance Officer fee 1,275 Accrued expenses 208 Total Liabilities 114,026 NET ASSETS $ 40,223,201 Net asset value, offering and redemption price per share [$40,223,201 / 3,675,856 shares outstanding; unlimited number of shares (par value $0.01) authorized] $ 10.94 COMPONENTS OF NET ASSETS Paid-in capital $ 35,050,501 Undistributed net investment income 70,098 Accumulated net realized gain on investments 1,463,930 Net unrealized appreciation on investments 3,638,672 Net Assets $ 40,223,201 The accompanying notes are an integral part of these financial statements. 9 STATEMENT OF OPERATIONS For the Six Months Ended December 31, 2007 (Unaudited) INVESTMENT INCOME Dividends (net of foreign tax withheld of $136) $ 293,323 Interest 21,714 Total income 315,037 EXPENSES Advisory fees (Note 3) 142,887 Administration fees (Note 3) 25,559 Fund accounting fees (Note 3) 16,065 Professional fees 15,772 Transfer agent fees and expenses (Note 3) 12,498 Custody fees (Note 3) 7,998 Chief Compliance Officer fee (Note 3) 3,976 Trustee fees 3,708 Registration fees 3,313 Insurance 3,067 Shareholder reporting 2,955 Miscellaneous fees 2,307 Total expenses 240,105 Add:advisory fee recoupment (Note 3) 4,834 Net expenses 244,939 NET INVESTMENT INCOME 70,098 REALIZED AND UNREALIZED GAIN/(LOSS) ON INVESTMENTS AND OPTION CONTRACTS WRITTEN Net realized gain on: Investments 1,263,213 Option contracts written 296,599 Net realized gain 1,559,812 Net change in unrealized depreciation on: Investments (3,005,939 ) Option contracts written (33,839 ) Net unrealized depreciation (3,039,778 ) Net realized and unrealized loss on investments and option contracts written (1,479,966 ) Net Decrease in Net Assets Resulting from Operations $ (1,409,868 ) The accompanying notes are an integral part of these financial statements. 10 STATEMENTS OF CHANGES IN NET ASSETS Six Months Ended December 31, 2007 Year Ended (Unaudited) June 30, 2007 INCREASE/(DECREASE) IN NET ASSETS FROM: OPERATIONS Net investment income $ 70,098 $ 225,906 Net realized gain on investments and option contracts written 1,559,812 3,741,866 Net change in unrealized appreciation/(depreciation) on investments and option contracts written (3,039,778 ) 1,405,176 Net increase/(decrease) in net assets resulting from operations (1,409,868 ) 5,372,948 DISTRIBUTIONS TO SHAREHOLDERS From net investment income (161,349 ) (64,557 ) From net realized gain on investments and option contracts written (3,752,203 ) (1,892,420 ) Total decrease in net assets resulting from distributions (3,913,552 ) (1,956,977 ) CAPITAL SHARE TRANSACTIONS Net increase in net assets derived from net change in outstanding shares (a) 879,534 1,614,933 Total increase/(decrease) in net assets (4,443,886 ) 5,030,904 NET ASSETS Beginning of period 44,667,087 39,636,183 End of period $ 40,223,201 $ 44,667,087 Includes undistributed net investment income of: $ 70,098 $ 161,349 (a) A summary of shares transactions is as follows: Six Months Ended December 31, 2007 Year Ended (Unaudited) June 30, 2007 Shares Paid-in Capital Shares Paid-in Capital Shares sold 36,112 $ 429,295 298,604 $ 3,570,332 Shares issued in reinvestment of distributions 354,675 3,855,313 160,567 1,925,198 Shares redeemed (285,827 ) (3,405,074 ) (322,513 ) (3,880,597 ) Net increase 104,960 $ 879,534 136,658 $ 1,614,933 The accompanying notes are an integral part of these financial statements. 11 FINANCIAL HIGHLIGHTS For a fund share outstanding throughout the period Six Months Ended Year Year Year Year Year December 31, Ended Ended Ended Ended Ended 2007 June 30, June 30, June 30, June 30, June 30, (Unaudited) 2007 2006 2005 2004 2003 Net asset value, beginning of period $ 12.51 $ 11.54 $ 11.46 $ 10.54 $ 8.77 $ 8.13 Income from investment operations: Net investment income/(loss) 0.02 0.06 (0.01 ) (0.03 ) (0.06 ) (0.03 ) Net realized and unrealized gain/(loss) on investments and option contracts written (0.43 ) 1.47 0.73 0.95 1.83 0.67 Total from investment operations (0.41 ) 1.53 0.72 0.92 1.77 0.64 Less distributions to shareholders: From net investment income (0.05 ) (0.02 ) — From net realized gain on investments and option contracts written (1.11 ) (0.54 ) (0.64 ) — — — Total distributions (1.16 ) (0.56 ) (0.64 ) — — — Net asset value, end of period $ 10.94 $ 12.51 $ 11.54 $ 11.46 $ 10.54 $ 8.77 Total return (3.21 %)1 13.51 % 6.18 % 8.73 % 20.18 % 7.87 % Supplemental data and ratios: Net assets, end of period (in millions) $ 40.2 $ 44.7 $ 39.6 $ 35.0 $ 31.2 $ 26.1 Ratio of net expenses to average net assets: Before expense reimbursement/recoupment 1.13 %2 1.11 % 1.43 % 1.47 % 1.51 % 1.58 % After expense reimbursement/recoupment 1.15 %2 1.15 % 1.22 %3 1.25 % 1.25 % 1.25 % Ratio of net investment income/(loss) to average net assets: Before expense reimbursement/recoupment 0.35 %2 0.57 % (0.26 %) (0.53 %) (0.84 %) (0.70 %) After expense reimbursement/recoupment 0.33 %2 0.53 % (0.05 %)3 (0.31 %) (0.58 %) (0.37 %) Portfolio turnover rate 34 %1 62 % 75 % 61 % 51 % 58 % 1 Not annualized. 2 Annualized. 3 Effective April 6, 2006, the Advisor contractually agreed to lower the net annual operating expense limit to 1.15%. The accompanying notes are an integral part of these financial statements. 12 NOTES TO FINANCIAL STATEMENTS December 31, 2007 (Unaudited) NOTE 1 – ORGANIZATION The McCarthy Multi-Cap Stock Fund (the “Fund”) is a series of Advisor Series Trust (the “Trust”), which is registered under the Investment Company Act of 1940 as a diversified, open-end management investment company.The Fund commenced operations on August 6, 2001.The investment objective of the Fund is to seek long-term growth of capital.The Fund pursues this objective by investing primarily in equity securities. NOTE 2 – SIGNIFICANT ACCOUNTING POLICIES The following is a summary of significant accounting policies consistently followed by the Fund.These policies are in conformity with accounting principles generally accepted in the United States of America. A. Securities Valuation. Securities traded on a national exchange or Nasdaq are valued at the last reported sale price at the close of regular trading on the last business day of the period.Securities primarily traded in the NASDAQ Global Market System for which market quotations are readily available shall be valued using the NASDAQ Official Closing Price (“NOCP”).If the NOCP is not available, such securities shall be valued at the last sale price on the day of valuation, or if there has been no sale on such day, at the mean between the bid and asked prices.Over-the-counter (“OTC”) securities which are not traded in the NASDAQ Global Market System shall be valued at the most recent trade price. Securities for which quotations are not readily available, or if the closing price does not represent fair market value, are valued at their respective fair values as determined in good faith by the Board of Trustees.These procedures consider many factors, including the type of security, size of holding, trading volume, and news events.Short-term investments are valued at amortized cost which approximates market value.Investments in other mutual funds are valued at their net asset value. U.S. Government securities with less than 60 days remaining to maturity when acquired by the Fund are valued on an amortized cost basis.U.S. Government securities with more than 60 days remaining to maturity are valued at their current market value (using the mean between the bid and asked price) until the 60th day prior to maturity, and are then valued at amortized cost based upon the value on such date unless the Board of Trustees determines during such 60 day period that amortized cost does not represent fair value. B. Federal Income Taxes. It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and to distribute substantially all of its taxable income to its shareholders. Therefore, no federal income tax provision is required. C. Securities Transactions, Dividend Income and Distributions.Securities transactions are accounted for on the trade date.Realized gains and losses on securities sold are calculated on the basis of first in, first out.Dividend income 13 NOTES TO FINANCIAL STATEMENTS (Continued) December 31, 2007 (Unaudited) and distributions to shareholders are recorded on the ex-dividend date.The amount of dividends and distributions to shareholders from net investment income and net realized capital gains is determined in accordance with Federal income tax regulations which differ from accounting principles generally accepted in the United States of America.To the extent these book/tax differences are permanent such amounts are reclassified within the capital accounts based on their federal tax treatment. D. Share Valuation.The net asset value (“NAV”) per share of the Fund is calculated by dividing the sum of the value of the securities held by the Fund, plus cash or other assets, minus all liabilities (including estimated accrued expenses) by the total number of shares outstanding of the Fund, rounded to the nearest cent.A Fund’s shares will not be priced on the days on which the NYSE is closed for trading. E. Use of Estimates.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of increases and decreases in net assets during the reporting period.Actual results could differ from those estimates. F. Options Transactions. The Fund may write call options only if it (i) owns an offsetting position in the underlying security or (ii) maintains cash or other liquid assets in an amount equal to or greater than its obligation under the option. When the Fund writes a call option, an amount equal to the premium received is included in the statement of assets and liabilities as a liability.The amount of the liability is subsequently marked-to-market to reflect the current market value of the option.If an option expires on its stipulated expiration date or if the Fund enters into a closing purchase transaction, a gain or loss is realized.If a written call option is exercised, a gain or loss is realized for the sale of the underlying security and the proceeds from the sale are increased by the premium originally received.As a writer of an option, the Fund has no control over whether the underlying securities are subsequently sold (called) and, as a result, retains the market risk of an unfavorable change in the price of the security underlying the written option. The Fund may purchase put and call options.Put options are purchased to hedge against a decline in the value of securities held in the Fund’s portfolio.If such a decline occurs, the put options will permit the Fund to sell the securities underlying such options at the exercise price, or to close out the options at a profit.The premium paid for a put or call option plus any transaction costs will reduce the benefit, if any, realized by the Fund upon exercise of the option, and, unless the price of the underlying security rises or declines sufficiently, the option may expire worthless to the Fund.In addition, in the event that the price of the security in 14 NOTES TO FINANCIAL STATEMENTS (Continued) December 31, 2007 (Unaudited) connection with which an option was purchased moves in a direction favorable to the Fund, the benefits realized by the Fund as a result of such favorable movement will be reduced by the amount of the premium paid for the option and related transaction costs.Written and purchased options are non-income producing securities. G. REITs.The Fund has made certain investments in real estate investment trusts (“REITs”) which pay dividends to their shareholders based upon funds available from operations.It is quite common for these dividends to exceed the REIT’s taxable earnings and profits resulting in the excess portion of such dividends being designated as a return of capital.The Fund intends to include the gross dividends from such REITs in its annual distributions to its shareholders and, accordingly, a portion of the Fund’s distributions may also be designated as a return of capital. H. Reclassification of Capital Accounts.Accounting principles generally accepted in the United States of America require that certain components of net assets relating to permanent differences be reclassified between financial and tax reporting.These reclassifications have no effect on net assets or net asset value per share. I. New Accounting Pronouncements. On July 13, 2006, the Financial Accounting Standards Board (“FASB”) released FASB Interpretation No. 48 “Accounting for Uncertainty in Income Taxes” (“FIN 48”).FIN 48 provides guidance for how uncertain tax positions should be recognized, measured, presented, and disclosed in the financial statements.FIN 48 requires the evaluation of tax positions taken or expected to be taken in the course of preparing the Fund’s tax returns to determine whether the tax positions are “more-likely-than-not” of being sustained by the applicable tax authority.Tax positions not deemed to meet the more-likely-than-not threshold would be recorded as a tax benefit or expense in the current year.Application of FIN 48 is required as of the date of the last Net Asset Value (“NAV”) calculation in the first required financial statement reporting period for the fiscal years beginning after December 15, 2006.Effective December 31, 2007, the Fund adopted FIN 48.The adoption of FIN 48 had no impact on the Fund’s net assets or results of operations. In September 2006, FASB issued FASB Statement No. 157, “Fair ValueMeasurement” (SFAS 157”), which defines fair value, establishes a framework formeasuring fair value, and expands disclosures about fair value measurements.SFAS 157 is effective for fiscal years beginning after November 15, 2007, and interim periods within those fiscal years.The Fund believes the adoption of SFAS 157 will have no material impact on its financial statements. NOTE 3 – COMMITMENTS AND OTHER RELATED PARTY TRANSACTIONS McCarthy Group Advisors, L.L.C. (the “Advisor”) provides the Fund with investment management services under an Investment Advisory Agreement (the “Agreement”).Under the Agreement the Advisor furnishes all investment advice, office space, facilities, and most of the personnel needed by the Fund.As compensation for its services, the 15 NOTES TO FINANCIAL STATEMENTS (Continued) December 31, 2007 (Unaudited) Advisor receives a monthly fee at an annual rate of 0.75% of the first $20 million of the Fund’s average daily net assets, and 0.60% of the Fund’s average daily net assets over $20 million.For the six months ended December 31, 2007, the Fund incurred $142,887 in advisory fees. The Fund is responsible for its own operating expenses.The Advisor has contractually agreed to limit the Fund’s total operating expenses by reducing all or a portion of its fees and reimbursing the Fund’s total operating expenses, for a one year period, so that its expense ratio of expenses to average net assets will not exceed 1.15%.Any such reductions made by the Advisor in its fees or payment of expenses which are the Fund’s obligation are subject to reimbursement by the Fund to the Advisor, if so requested by the Advisor in subsequent fiscal years, provided the aggregate amount of the Fund’s current operation for such fiscal year does not exceed the applicable limitation of the Fund’s expenses.Under the expense limitation agreement, the Advisor may recoup reimbursements only for fee reductions and expense payments made in the previous three fiscal years. For the six months ended December 31, 2007, the Advisor recouped expenses of $4,834.The Fund must pay its current ordinary operating expenses before the Advisor is entitled to any reimbursement of fees and/or expenses.Cumulative expenses subject to recapture amount to $134,113 at December 31, 2007.Any such reimbursement is also contingent upon Board of Trustees review and approval prior to the time the reimbursement is initiated. Cumulative expenses subject to recapture expire as follows: Year Amount 2008 $ 54,786 2009 79,327 $ 134,113 U.S. Bancorp Fund Services, LLC, (the “Administrator”) acts as administrator for the Fund.The Administrator prepares various federal and state regulatory filings, reports and returns; prepares reports and materials to be supplied to the Trustees; monitors the activities of the Fund’s custodian, transfer agent and accountant; coordinates the preparation and payment of Fund expenses and reviews the Fund’s expense accruals.U.S. Bancorp Fund Services, LLC (“USBFS”) also serves as the fund accountant for the Fund.U.S. Bank, N.A., an affiliate of USBFS, serves as custodian to the Fund.For the six months ended December 31, 2007, the Fund incurred the following expenses for administration, fund accounting, and custody: Administration $ 25,559 Fund accounting 16,065 Custody 7,998 Quasar Distributors, LLC (the “Distributor”) acts as the Fund’s principal underwriter in a continuous public offering of the Fund’s shares.The Distributor is an affiliate of the Administrator. 16 NOTES TO FINANCIAL STATEMENTS (Continued) December 31, 2007 (Unaudited) Certain officers of the Trust are also employees of the Administrator. For the six months ended December 31, 2007, the Fund was allocated $3,976 of the Chief Compliance Officer fee. NOTE 4 – OPTION CONTRACTS WRITTEN The number of option contracts written and the premiums received by the Fund during the six months ended December 31, 2007, were as follows: Number Premiums of Contracts Received Options outstanding, beginning of period 180 $ 57,239 Options expired (180 ) (57,239 ) Options outstanding, end of period — $ — NOTE 5 – PURCHASES AND SALES OF SECURITIES For the six months ended December 31, 2007, the cost of purchases and proceeds from sales of securities, excluding short-term securities, were $13,981,699 and $15,765,224, respectively. NOTE 6 – LINE OF CREDIT The Fund has a line of credit in the amount of $11,750,000.This line of credit is intended to provide short-term financing, if necessary, subject to certain restrictions, in connection with shareholder redemptions.The credit facility is with the Fund’s custodian, U.S. Bank, N.A.During the six months ended December 31, 2007, the Fund did not draw upon the line of credit. NOTE 7 – INCOME TAXES Net realized gains/(losses) differ for financial statement and tax purposes due to differing treatments of straddle losses. The tax character of distributions paid during the six months ended December 31, 2007 and the year ended June 30, 2007, the Fund’s most recently completed fiscal year end, were as follows: 2008 2007 Ordinary income $ 724,092 $ 141,747 Long-term capital gains $ 3,189,459 $ 1,815,230 Ordinary income distributions may include dividends paid from short-term capital gains. The Fund designated as long-term capital gain dividend, pursuant to Internal Revenue Code Section 852(b)(3), the amount necessary to reduce the earnings and profits of the Fund related to net capital gain to zero for the tax year ended June 30, 2007. As of June 30, 2007, the Fund’s most recently completed fiscal year end, the components of accumulated earnings/(losses) on a tax basis were as follows: 17 NOTES TO FINANCIAL STATEMENTS (Continued) December 31, 2007 (Unaudited) Cost of investments (long positions) (a) $ 37,451,140 Cost of investments (short positions) (a) (57,239 ) $ 37,393,901 Gross tax unrealized appreciation $ 7,459,113 Gross tax unrealized depreciation (780,663 ) Net tax unrealized appreciation $ 6,678,450 Undistributed ordinary income $ 724,081 Undistributed long-term capital gain 3,151,671 Total distributable earnings $ 3,875,752 Other accumulated gains/losses $ (58,082 ) Total accumulated earnings/(losses) $ 10,496,120 (a) Represents cost for federal income tax purposes and differs from the cost for financial purposes due to straddle losses. 18 EXPENSE EXAMPLE at December 31, 2007 (Unaudited) As a shareholder of a mutual fund, you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments, redemption fees; and exchange fees; and (2) ongoing costs, including management fees; distribution and/or service fees; and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (7/1/07 – 12/31/07). Actual Expenses The first line of the table below provides information about actual account values and actual expenses, with actual net expenses being limited to 1.15% per the advisory agreement.Although the Fund charges no sales load or transaction fees, you will be assessed fees for outgoing wire transfers, returned checks, and stop payment orders at prevailing rates charged by Gemini Fund Services, LLC, the Fund’s transfer agent.The example below includes, but is not limited to, management fees, fund accounting, custody and transfer agent fees.You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled "Expenses Paid During Period'' to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund's actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund's actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of the other funds.Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees, or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. Beginning Ending Expenses Paid Account Value Account Value During Period* 7/1/07 12/31/07 7/1/07 – 12/31/07 Actual $1,000.00 $ 967.90 $5.69 Hypothetical (5% return $1,000.00 $1,019.36 $5.84 before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.15%, multiplied by the average account value over the period, multiplied by 184 (days in most recent fiscal half-year)/366 days to reflect the one-half year expense. 19 NOTICE TO SHAREHOLDERS at December 31, 2007 (Unaudited) How to Obtain a Copy of the Fund’s Proxy Voting Policies A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to portfolio securities is available without charge upon request by calling (866) 811-0228 or on the SEC’s website at http://www.sec.gov. How to Obtain a Copy of the Fund’s Proxy Voting Records for the 12-Month Period Ended June 30, 2007 Information regarding how the Fund voted proxies relating to portfolio securities during the most recent 12-month period ended June 30, 2007 is available without charge, upon request, by calling (866) 811-0228.Furthermore, you can obtain the Fund’s proxy voting records on the SEC’s website at http://www.sec.gov. Quarterly Filings on Form N-Q The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. The Fund’s Form N-Q is available on the SEC’s website at http://www.sec.gov. The Fund’s Form N-Q may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC and information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Information included in the Fund’s Form N-Q is also available by calling (866) 811-0228. 20 BOARD REVIEW OF ADVISORY AGREEMENT At a meeting held on December 12, 2007, the Board, all of whom are independent and not interested persons of any advisor, the Distributor or any major service provider to the Fund, considered and approved the continuance of the Advisory Agreement for the McCarthy Multi-Cap Stock Fund for an additional one-year term.Prior to the meeting, the Independent Trustees had requested detailed information from the Advisor and the Administrator regarding the Fund.This information, together with the information provided to the Independent Trustees since the Fund’s inception, formed the primary (but not exclusive) basis for the Board’s determinations.Below is a summary of certain factors considered by the Board and the conclusions thereto that formed the basis for the Board approving the continuance of the Advisory Agreement: 1. THE NATURE, EXTENT AND QUALITY OF THE SERVICES PROVIDED AND TO BE PROVIDED BY THE ADVISOR UNDER THE ADVISORY AGREEMENT.The Board considered the Advisor’s specific responsibilities in all aspects of the day-to-day investment management of the Fund.The Board considered the qualifications, experience and responsibilities of the portfolio managers, as well as the responsibilities of the key personnel at the Advisor involved in the day-to-day activities of the Fund, including administration, marketing and compliance.The Board noted the Advisor’s commitment to responsible Fund growth.The Board also considered the resources and compliance structure of the Advisor, including information regarding its compliance program, its chief compliance officer and the Advisor’s compliance record, and the Advisor’s business continuity plan.The Board also considered the relationship between the Advisor and the Board, as well as the Board’s knowledge of the Advisor’s operations, and noted that during the course of the prior year the Board had met with the Advisor to discuss various marketing and compliance topics.The Board concluded that the Advisor had the quality and depth of personnel, resources, investment methods and compliance policies and procedures essential to performing its obligations under the Advisory Agreement and that the nature, overall quality, cost and extent of such investment advisory services were satisfactory. 2. THE FUND’S HISTORICAL PERFORMANCE AND THE OVERALL PERFORMANCE OF THE ADVISOR.In assessing the quality of the portfolio management services delivered by the Advisor, the Trustees reviewed the short-term and long-term performance of the Fund on both an absolute basis and in comparison to its peer group, as compiled by Lipper, Inc. (an independent ranking and analytical organization that had independently selected funds that Lipper believed were appropriate for comparison purposes), and the Fund’s benchmark indices. The Board noted the Fund’s year-to-date, one-year, three-year, five-year and since inception performance returns for the periods ended October 31, 2007.In particular, the Board noted that the Fund’s performance for the above periods was below the median of its peer group and also trailed its benchmark indices, the S&P 500® Index 21 BOARD REVIEW OF ADVISORY AGREEMENT (Continued) and the Lipper Multi-Cap Core Index.While the Fund’s performance record was below the median of its peer group, the Board noted that the performance for the Fund was not outside of the range of its peer group for any period.In general, the Board considered these comparisons helpful in its assessment as to whether the Adviser was obtaining for the Fund’s shareholders the total return performance that was available in the marketplace, given the Fund’s investment objectives, strategies, limitations and restrictions.In analyzing this performance, the Board also took into consideration the Adviser’s investment strategies for the Fund, as stated in its prospectus, vis-à-vis the performance of the [U.S.] equity markets overall.The Trustees also noted that during the course of the prior year they had met with the Advisor to discuss various performance topics and had been satisfied with the Advisor’s reports.The Board concluded that the Advisor’s performance overall was satisfactory under current market conditions. 3. THE COSTS OF THE SERVICES TO BE PROVIDED BY THE ADVISOR AND THE STRUCTURE OF THE ADVISOR’S FEES UNDER THE ADVISORY AGREEMENT.In considering the advisory fee and total fees and expenses of the Fund, the Board reviewed and compared the Fund’s fees and expenses to those funds in its peer group, as well as the fees and expenses for similar types of accounts managed by the Advisor.The Board viewed such information as a whole as useful in assessing whether the Adviser was providing services at a cost that was competitive with other similar funds. The Board noted that the Fund’s gross contractual investment advisory fee was higher than the peer group average.The Board also considered the Fund’s total expense ratio, noting that the Advisor had agreed to maintain an annual expense ratio of 1.15%.The Trustees noted that the Fund’s total expense ratio was below its peer group average and that the expense structure was less than the fees charged by the Advisor to its other investment management clients with similar investment policies. The Board further noted that the Fund had consistently and clearly disclosed to shareholders the expense ratio that shareholders should expect to experience and the Advisor had honored its agreement to cap expenses. The Trustees considered the fact that the Advisor’s management fee included a breakpoint – 0.75% on the first $20 million of the Fund’s average daily net assets and 0.60% on average daily net assets over $20 million. The Board also noted that the Advisor had recouped a portion of the fees previously reimbursed or waived by the Advisor.After taking into account this information and considering all factors, the Board concluded that the fee paid to the Advisor was fair and reasonable. 4. ECONOMIES OF SCALE.The Board also considered whether the Fund was experiencing economies of scale and concluded that there were limited economies of scale at current asset levels.The Board also noted that the Fund’s advisory fee breakpoints would help the Fund achieve economies of scale. The Board considered 22 BOARD REVIEW OF ADVISORY AGREEMENT (Continued) that the Fund would realize further economies of scale as Fund assets continued to grow even though certain Fund expenses would increase with asset growth and assets had to grow beyond the point where subsidization from the Advisor had been recaptured. 5. THE PROFITS TO BE REALIZED BY THE ADVISOR AND ITS AFFILIATES FROM THEIR RELATIONSHIP WITH THE FUND.The Board reviewed the Advisor’s financial information and took into account both the direct and indirect benefits to the Advisor from advising the Fund.The Board considered that the Advisor benefits from positive reputational value in advising the Fund.The Board noted that the Advisor had recouped a portion of the advisory fees and operating expenses previously waived or reimbursed by the Advisor.After its review, the Board determined that there was currently some profitability to the Advisor from the Advisory Agreement but it did not consider profits to be excessive.The Board concluded that the Advisor had adequate resources to adequately support the Fund. No single factor was determinative of the Board’s decision to approve the continuance of the Advisory Agreement; rather, the Trustees based their determination on the total mix of information available to them.Based on a consideration of all the factors in their totality, the Trustees determined that the advisory arrangement with the Advisor, including advisory fees, was fair and reasonable to the Fund, and that the Fund’s shareholders were receiving reasonable value in return for the advisory fees paid.The Board (including a majority of the Independent Trustees) therefore determined that the continuance of the Advisory Agreement was in the best interests of the Fund and its shareholders. 23 Advisor McCarthy Group Advisors, L.L.C. 1125 South 103rd Street, Suite 250 Omaha, Nebraska68124-6019 Distributor Quasar Distributor, LLC 615 East Michigan Street Milwaukee, Wisconsin53202 Custodian U.S. Bank, N.A. 1555 North River Center Drive, Suite 302 Milwaukee, Wisconsin 53212 Transfer Agent Gemini Fund Services, LLC 4020 South 147th Street, Suite 2 Omaha, Nebraska68137 Independent Registered Public Accounting Firm Tait, Weller & Baker LLP 1818 Market Street, Suite 2400 Philadelphia, Pennsylvania19103 Legal Counsel Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California94105 This report is intended for shareholders of the Fund and may not be used as sales literature unless preceded or accompanied by a current prospectus. Past performance results shown in this report should not be considered a representation of future performance.Share price and returns will fluctuate so that shares, when redeemed, may be worth more or less than their original cost.Statements and other information herein are dated and are subject to change. Item 2. Code of Ethics. Not applicable for semi-annual reports. Item 3. Audit Committee Financial Expert. Not applicable for semi-annual reports. Item 4. Principal Accountant Fees and Services. Not applicable for semi-annual reports. Item 5. Audit Committee of Listed Registrants. Not applicable to registrants who are not listed issuers (as defined in Rule 10A-3 under the Securities Exchange Act of 1934). Item 6. Schedules of Investments. Schedules of Investments are included as part of the report to shareholders filed under Item 1 of this Form. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable to open-end investment companies. Item 9. Purchases of Equity Securities by Closed-End Management Investment Company and Affiliated Purchasers. Not applicable to open-end investment companies. Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures by which shareholders may recommend nominees to the registrant’s Board of Trustees.The nominating committee recently approved a nominating committee charter, however, the procedures by which shareholders may recommend nominees to the registrant’s Board of Trustees did not change. Item 11. Controls and Procedures. (a) The Registrant’s Chairman/Chief Executive Officer and President & Treasurer/Chief Financial Officer have reviewed the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “Act”)) as of a date within 90 days of the filing of this report, as required by Rule30a-3(b) under the Act and Rules13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934.Based on their review, such officers have concluded that the disclosure controls and procedures are effective in ensuring that information required to be disclosed in this report is appropriately recorded, processed, summarized and reported and made known to them by others within the Registrant and by the Registrant’s service provider. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a) (1) Any code of ethics or amendment thereto, that is subject of the disclosure required by Item2, to the extent that the registrant intends to satisfy Item2 requirements through filing an exhibit.Not Applicable. (2) Certifications pursuant to Section302 of the Sarbanes-Oxley Act of 2002.Filed herewith. (3) Any written solicitation to purchase securities under Rule 23c-1 under the Act sent or given during the period covered by the report by or on behalf of the registrant to 10 or more persons.Not applicable to open-end investment companies. (b) Certification pursuant to Section906 of the Sarbanes-Oxley Act of 2002.Furnished herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)Advisors Series Trust By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, President Date3/6/08 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)* /s/ Douglas G. Hess Douglas G. Hess, President Date 3/6/08 By (Signature and Title)* /s/ Cheryl L. King Cheryl L. King, Treasurer Date 3/6/08 * Print the name and title of each signing officer under his or her signature.
